Title: To George Washington from Arthur St. Clair, 7 January 1781
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir
                            Morris Town Jany 7th 1781
                        
                        Your Excellency has heard of the shameful Defection of the Pennsylvania Line and I am very much concerned to
                            inform You that as yet, there is no Prospect that we know of, of any Desire appearing in them to return to their Duty. I
                            happened to be in Philadelphia the Day the Accounts of it arrived there and set out early next morning in Company with the
                            Marquis de la fayette to make trial of what Influence we might have, but tho we were suffered to come in to Prince Town and
                            there was an Appearance of Satisfaction in the Countenance of the Troops, we were not allowed to have any Communication
                            with them. a Committee of Sergeants and who are doubtless at the Bottom of the whole, have got the Business into their own
                            hands and no Person is allowed to speak to the Soldiery but thro them. Their Demands are no less than an almost total
                            dissolution of the Line. They are to the best of my Recollection the Discharge of all those who have been enlisted in the
                            Year 1777 & 78 and who received the Bountys of 20 and 120 Dollars immediate Payment of their Arrears &
                            Depreciation, and a general Indemnity. General Wayne in Answer to those Demands made them such Promises, as ought to have
                            satisfied reasonable Men, looking only for redress of Grievances wether real or imaginary; but they were rejected: so that
                            I have no Doubt but Emmisarys from the Ennemy are amongst them and believe that nothing but Force will reduce them to
                            Reason—unhappily—however there seems to be no Disposition in the Militia of this State to come to that Method, and it was
                            the opinion of the Governour, and such Members of the Legislature as we saw at Trenton, that they should be
                                suffered to pass the Delaware. This I informed Governor Reed from that Place that he might have
                            time to take the proper Measures but they seem disposed to keep Post at Prince Town. Whilst we were at the last Place
                            Colonell Laurens came up, and we very soon after received a Notice that our being in Town was very disagreeable, and desiring
                            us for our own safety, to retire, and our stay was afterwards limited to an hour and a half as we had no Prospect of being
                            of Service we set off least they should think of detaining Us. We have since heard that they have made General Wayne,
                            Colonells Butler and Stewart Prisoners but the most alarming Circumstance is them having organized themselves and
                            appointed all the necessary officers.
                        There are still a few Men at the Hutts to whom I have sent this Morning, with an Assurance that they will be
                            considered principally in whatever may be done for the Line at large, and have directed that they may be collected and
                            marched to Persipenny to render them Communication with the Revolters more difficult, and have given Directions for
                            removing the remaining Artillery and Ammunition to Suckgsunny.
                        We were unfortunate to miss Major Fishbourne, and have no knowledge of Your Excellencys Intentions, I thought
                            it probable that you might have come down to this Place, if that is not your Design I beg I may be favoured with Your
                            Excellencys Instructions, and am with the greatest Respect Sir Your most obedient Servant

                        
                            Ar. St Clair 
                        
                        
                            I have not learned that any Movements of the Ennemy indicate an Intention to enter Jersey yet I
                                cannot persuade myself that they will not endeavour to avail themselves of this Disaster, tho perhaps they may defer
                                it untill it is certain that Force is necessary.
                            After Major Fishbournes departure from Prince Town from a Desire expressed by the Committee to confer
                                with some the Council of Pennsylvania General Wayne sent an Express to Philada requesting some of that Body to meet
                                them. they were expected to arrive Yesterday. 
                        

                    